internal_revenue_service department of the treasury number release date index number ------------------------------------------------------------ ------------------------------------ ------------------------------- legend legend washington dc third party communication none date of communication not applicable_person to contact ----------------------- -------- -------------- telephone number --------------------- refer reply to cc tege eb hw plr-155355-07 date date district ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------ state county city act trust -------- ----------------- ----------- ---------------------------------------------------------- ---------------------------------------------------------------- --------------------------- plan ----------------------------------------------------------- ---------------------------------------------------------------- board --------------------------------- ------------------------------------------------------------------------- plr-155355-07 ------------------------- this is in reply to your letter dated date and subsequent correspondence requesting various rulings on behalf of trust facts district is a unit of local_government and a body corporate of state organized and existing under act district is responsible for preventing pollution of city’s source of water supply and treating wastewater to improve water quality in waterways within its jurisdiction district is governed by board comprised of nine members who are elected at large and serve on a salaried basis district’s day to day operations are managed by a general superintendent who is appointed by and reports directly to board act provides that board may establish one or more trusts to provide funding and payment of health and other fringe_benefits for retired disabled or terminated employees of district district has established trust to fund benefits under plan which provides for post-retirement health benefits covering eligible retirees their spouses and dependents as defined by sec_152 of the internal_revenue_code code trust is funded by contributions from district made according to a contribution plan district is sole participating employer in plan trust’s expenditures will be made solely to pay retiree health benefits and trust administration_expenses the trust agreement may be amended at any time by a vote of board and district reserves the right to terminate trust at any time upon termination of trust any assets remaining after satisfying plan obligations shall revert to district district represents that plan provides as follows plan is currently self insured and provides two options from which retirees may choose their coverage district‘s contribution to trust to fund benefits is based on aggregate plan costs not an individual retiree basis participants and their spouses and eligible dependents receive the benefits as provided under the coverage chosen by the retiree plan does not allow for the cash-out of unused benefits nor may retirees convert unused sick or vacation days to pay for benefits district further represents that no salary reduction contributions are made by plan participants to the trust to fund the benefits of the plan law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state plr-155355-07 under revrul_77_261 1977_2_cb_45 the income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 of the code and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to eligible retired district employees and their spouses and dependents providing health benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to the benefit of district district is the sole participating employer in plan trust’s assets will be used only for administrative expenses and expenditures in providing health care benefits to eligible_plan participants no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to satisfy plan obligations upon the dissolution of trust satisfies an obligation district has assumed with respect to providing health benefits to its employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items plr-155355-07 sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_105 of the code provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 of the code provides an exception to sec_105 sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code sec_3121 excludes from the definition of wages the amount of any payment made to or on behalf of an employee or any of his dependents under a plan established by an employer which makes provision for his employees on account of medical or hospitalization expenses in connection with sickness or accident disability based on the information submitted and representations made we conclude as follows the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of plr-155355-07 sec_115 of the code accordingly trust’s income is excludable from gross_income under sec_115 of the code contributions paid to trust and payments made from trust which are used exclusively to pay for the accident or health coverage of eligible retired employees their spouses and dependents as defined in sec_152 are excludable from the gross_income of retired employees and their spouses and dependents under sec_106 and sec_105 of the code and do not constitute wages under sec_3121 no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein in particular sec_3 of revproc_2007_3 2007_1_irb_108 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 of the code for a plan_year accordingly no opinion is expressed concerning whether plans satisfy the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker branch chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities
